EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Roosevelt Segarra on 8/10/21.

The application has been amended as follows: 
	Regarding claim 2, on line 12, replace “the game” with --the first game--;
	Regarding claim 3 on line 2, replace “the play” with --play--;
	Regarding claim 3 on pg. 3 of the claims, line 1, replace “the second pre-determined period of time” with --a second pre-determined period of time --;
	Regarding claim 3 on pg. 3 of the claims, line 2, replace “the second pre-determined number of times” with --a second number of times--;
Regarding claim 3 on pg. 3 of the claims, line 2, replace “an electronic display” with --the electronic display--;
	Regarding claim 8 on line 2, replace “one or more computer processors” with --at least one processor--;
Regarding claim 8 on line 3, replace “the one or more computer processors” with --the at least one processor--;
Regarding claim 8 on line 7, replace “a computer processor” with --the at least one processor--;
Regarding claim 8 on pg. 4 of the claims, line 7, replace “a player” with --the player--;

Regarding claim 9 on line 2, replace “the one or more computer processors” with --the at least one processor--;
Regarding claim 9 on line 9, replace “the second pre-determined period of time” with --a second pre-determined period of time --;
Regarding claim 9 on line 10, replace “the second pre-determined number of times” with --a second number of times--;
Regarding claim 9 on line 10, replace “the second pre-determined number of times” with --a second number of times--;
Regarding claim 9 on line 10, replace “an electronic display” with --the electronic display--;
Regarding claim 10 on lines 1-2, replace “the one or more computer processors” with --the at least one processor--;
Regarding claim 11 on lines 1-2, replace “the one or more computer processors” with --the at least one processor--;
Regarding claim 12 on lines 1-2, replace “the one or more computer processors” with --the at least one processor--;
Regarding claim 13 on lines 1-2, replace “the one or more computer processors” with --the at least one processor--;
Regarding claim 14 on line 5, replace “the first game” with --a first game--;
Regarding claim 14 on line 9, replace “the first player” with --a first player--;
Regarding claim 14 on line 10, replace “the pre-determined period of time” with --a pre-determined period of time--;

Regarding claim 14 on last line of the claim, replace “the player” with --the first player and the second player--;
Regarding claim 15 on line 7, replace “the third player” with --a third player--;
Regarding claim 15 on lines 9-10, replace “the second pre-determined period of time” with --a second pre-determined period of time --;
Regarding claim 15 on line 10-11, replace “the second pre-determined number of times” with --a pre-determined second number of times--;
Regarding claim 15 on line 11, replace “an electronic display” with --the electronic display--;
Regarding claim 16 on line 13, replace “an electronic display” with --the electronic display--; 
Regarding claim 21 on line 2, replace “the second pre-determined period of time” with --a second pre-determined period of time --; and
Regarding claim 21 on line 3, replace “the second pre-determined number of times” with --a second pre-determined number of times --.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 2, 8 and 14, the prior art lacks disclosing, teaching, or fairly suggesting in combination with other claim limitations,
“ranking the at least one recommendation based at least in part on a number of times a particular outcome has occurred, the particular outcome comprising a return of more than a predetermined multiple of a bet amount; and 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAMON J PIERCE whose telephone number is (571)270-1997.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/DAMON J PIERCE/Primary Examiner, Art Unit 3715